In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont
                         _____________________ _____



                                  09-17-00260-CR

                          __________________________

                            Delores Ann Paysinger

                                       v.

                              The State of Texas

 _________________________________________________________________

                On Appeal from the 221st District Court
                      Montgomery County, Texas
                    Trial Cause No. 15-05-05319-CR
 _________________________________________________________________



                                      ORDER

      The clerk’s record in the above styled and numbered cause was filed August

15, 2017. The reporter’s record was filed July 26, 2017. On November 18, 2017,

the Court granted a third extension of time to file Appellant’s brief, noting that the

extension was a “FINAL EXTENSION.” On December 8, 2017, the appellant’s

retained attorney, Elizabeth Alexander, was notified by written notice that although
the brief of the appellant was due December 15, 2017, no brief had been filed. Our

notice stated that appellant’s brief must be filed by December 28, 2017 or this

Court would enter an order requiring the trial court to conduct a hearing to

determine why the brief has not been timely filed.


      We abate the appeal and remand the case to the trial court to conduct a

hearing at which a representative of the State, counsel for the appellant, and the

appellant shall be present in person. See Tex. R. App. P. 38.8(a)(1). If the

appellant is not incarcerated, but fails to appear at the hearing after having been

notified to do so, or after reasonable attempts to notify him have been made, then

the trial court may enter a finding that appellant no longer desires to pursue the

appeal and forward said finding to this Court. See Tex. R. App. P. 38.8(b)(4). If

the appellant is present for the hearing, we direct the trial court to determine

whether or not appellant desires to pursue his appeal. If appellant desires to pursue

his appeal, we direct the trial court to determine why the brief of the appellant has

not been filed, why appellant’s counsel has not responded to late notices from this

Court, and whether retained counsel has abandoned the appeal. If the trial court

determines that retained counsel has abandoned the appeal, the trial court shall

determine whether appellant is indigent and whether counsel should be appointed

for the appeal.
      The record of the hearing, including any orders and findings of the trial court

judge, shall be sent to the appellate court for filing. The court reporter’s record and

the clerk’s record are to be filed on or before February 5, 2018.

      ORDER ENTERED January 8, 2018.


                                                     PER CURIAM


Before McKeithen, C.J., Kreger, and Johnson, JJ.